Citation Nr: 1410311	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  05-39 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hemorrhoids, status post hemorrhoidectomy.

2.  Entitlement to a rating in excess of 10 percent for service-connected sinusitis.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active service from July 1965 to July 1968 and September 1968 to December 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In relevant part, this rating decision denied compensable ratings for service-connected hemorrhoid and sinusitis disabilities.  Jurisdiction of this appeal was later transferred to the RO in Montgomery, Alabama.

In December 2011, the Board denied the claim for a compensable rating for service-connected hemorrhoids and granted an increase to 10 percent for the service-connected sinusitis.  In addition, the Board remanded the issue of whether new and material evidence had been received to reopen a claim for entitlement to service connection for a chronic skin disorder to allow for the issuance of a Statement of the Case.

The Veteran appealed the Board's December 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  By way of a February 2013 Order, the Court granted the Joint Motion for Partial Remand (JMPR) filed by the Veteran's attorney-representative and the attorney representing the Secretary of VA (the Parties).  The effect of the Parties' JMPR is to vacate the December 2011 Board decision to the extent it denied a compensable rating for service-connected hemorrhoids and denied a rating in excess of 10 percent for service-connected sinusitis.  The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a chronic skin disorder is not currently before the Board.

As discussed in greater detail below, the Board finds that additional development is required as to both issues currently in appellate status.  In part, the JMPR directed the Board to consider Diagnostic Code 6522, located in 38 C.F.R. § 4.97, which provides rating criteria for allergic rhinitis, when rating the service-connected sinusitis.  When the Board adjudicates the merits of the increased rating claim or sinusitis, the Board will consider this rating code.  In addition, however, the Veteran's attorney-representative has submitted opinion evidence linking a separately diagnosed rhinitis to service and contending that this separate disability should be service-connected and rated.  The attorney has asserted, essentially, that the rhinitis is part of the disability already service-connected but has also asserted that it is a separate disability affecting a separate part of the nose/sinus area.  To the extent that the Veteran's attorney-representative is seeking service connection for the separately diagnosed disability of rhinitis, the issue of service connection is not in appellate status and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue of service connection for rhinitis is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Considering the contents of the JMPR and statements submitted to the RO in conjunction to new claims for increased ratings for the same disabilities (while the appeal to the Court was pending), the Board finds that additional development is required regarding both increased rating claims in appellate status.

Regarding the hemorrhoid disability, the Parties directed that the Board consider Diagnostic Code 7332, located in 38 C.F.R. § 4.114, providing rating criteria for loss of sphincter control, as it relates to his hemorrhoid symptoms.  This rating criteria considers the amount of fecal leakage and involuntary bowel movements caused by service-connected disability.  The Parties cited to medical evidence of record indicating that the Veteran's experienced such symptoms.  In a June 2011 VA examination, the examiner noted that the Veteran had involuntary leakage for the past year due to a weakened sphincter.  In a January 2014 statement, the attorney-representative summarized additional evidence of the severity of this symptom and requested that the disability be rated as 60 percent disabling, which is assigned based on extensive leakage and fairly frequent involuntary bowel movements.

If the Board could not assign this disability rating based on the evidence of record, the attorney-representative requested that the issue be remanded for a VA examination.  Based on review of the available evidence, the Board remands for an examination to determine the current severity of the disability and the extent to which it causes loss of sphincter control.  See 38 C.F.R. § 3.327 (2013).

Regarding both increased rating claims in appellate status, in documents filed in conjunction with the Court appeal and documents filed at the RO in conjunction to the new claims for increased rating, the attorney representative has asserted that the VA treatment records of file are not complete.  To ensure that VA has a complete record upon which to adjudicate these appeals, to include record of recent VA treatment, the Board directs that the AOJ obtain additional VA treatment records.  Specifically, the relevant period is from April 2003 (one year prior to the claims filed for increase in appellate status) to the present.  In a November 2012 VA Form 21-4142, the Veteran reported that during this period of time he had received treatment at the Birmingham and Tuscaloosa, Alabama VA Medical Centers (VAMC) and the Bessemer, Alabama Community-Based Outpatient Clinic (CBOC).

The claims file currently contains VA treatment records from Tuscaloosa from June 23, 2005 to December 13, 2005, December 16, 2005 to April 15, 2009, and April 7, 2010 to February 9, 2011; and from Bessemer and Birmingham from September 22, 2005 to September 14, 2012.  Although the Veteran sent in additional VA treatment records, the Board cannot ascertain whether they are the complete records for a period of time.  Thus, the AOJ should seek treatment records from the Tuscaloosa VAMC from April 1, 2003 to June 22, 2005, December 14- 15, 2005, April 16, 2009 to April 6, 2010, and from February 10, 2011 to present; and from the Bessemer CBOC and Birmingham VAMC from April 1, 2003 to September 21, 2005 and from September 15, 2012 to present.  See 38 C.F.R. § 3.159 (2013).



Accordingly, the case is REMANDED for the following action:

1.  Obtain any/all VA treatment records relating to hemorrhoids and sinusitis from the Tuscaloosa VAMC dated between April 1, 2003 to June 22, 2005, December 14- 15, 2005, April 16, 2009 to April 6, 2010, and from February 10, 2011 to present; and from the Bessemer CBOC and Birmingham VAMC from April 1, 2003 to September 21, 2005 and from September 15, 2012 to present.

2.  Schedule the Veteran for a VA hemorrhoid evaluation to determine the current severity of the disability.  The examiner must review the claims file.  The examiner must provide a full description of the functional effects caused by the Veteran's hemorrhoid disability, to include the presence and severity of bleeding, anemia, fissures, and redundant tissue.  

In addition, the examiner should opine whether it is as least as likely as not that the Veteran's has impairment of sphincter control as part of the service-connected hemorrhoid disability.  If so, the examiner should indicate the severity of the resultant leakage and involuntary bowel movements.  Specifically, the examiner should indicate whether there is: a) Constant slight, or occasional moderate leakage; b) occasional involuntary bowel movements, necessitating wearing of pad; c) extensive leakage and fairly frequent involuntary bowel movements; or d) complete loss of sphincter control.

The examiner should also specifically describe the effect of the Veteran's hemorrhoid disability on his occupational functioning and daily activities.

The examiner should provide rationale for all opinions expressed.

3.  Following completion of all indicated development, readjudicate the Veteran's claims in appellate status, considering all evidence of file associated after the August 2009 Supplemental Statement of the Case (SSOC).  If either benefit sought on appeal remains denied, the Veteran and the representative should be provided a SSOC, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

